DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings

 The Office agrees that since “…the amendments made to the claims render the drawing objections and claim rejections under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, moot” (REMARKS, page 13), the previous objections to the Drawings are also withdrawn.


Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Allowable Subject Matter

Re Claim 15: Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reason for the allowability objection to dependent claim 15 is the inclusion of the limitation wherein “…the deep layers being spaced apart from each other along the first direction, the second semiconductor layers being spaced apart from each other along the first direction, and the third semiconductor layers being spaced apart from each other along the first direction…”, whereas, when considered with the remaining limitations of claims 1 and 15, is not found in the prior art.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2001/0026977 (Hattori).

Re Claim 1: Hattori anticipates a semiconductor device (=”power semiconductor element”, [0182]; FIG. 7) comprising: 
(=composite of at least semiconductor materials 42/51/43/44; FIG. 7) comprising an upper surface (=upper surface of semiconductor material following contours including interface with elements 48 and 46; FIG. 7); 
a trench electrode (47; gate) provided inside a trench (45) formed on the upper surface; and 
a trench insulating film (46) provided between the trench electrode (47) and the semiconductor substrate (46 between 47 and each of 42/51/43/55 as seen in FIG. 7), 
wherein 
the semiconductor substrate (42/51/43/44) comprises: 
a first semiconductor layer (42) of a first conductivity type (n-type), a lower end of the trench electrode reaching the first semiconductor layer (trench 45, gate insulating film 46 and gate 47 each extending down into n-type layer 42); 
a deep layer (51) of a second conductivity type (p-type) provided on a portion of the first semiconductor layer (51 provided on upper most surfaces of layer 42), and in contact with the trench insulating film (direct contact between 51 and 46; FIG. 7); 
a second semiconductor layer (43) of the second conductivity type (p)
provided on the first semiconductor layer 2and on the deep layer (=43 rests upon both 42 and 51; note the broadest reasonable interpretation of “on” is not considered to require direct contact and is commensurate with applicant’s usage), and in contact with the trench insulating film (direct contact between 43 and 46; FIG. 7); and 
a third semiconductor layer (44) of the first conductivity type (n)
provided on the second semiconductor layer above the deep layer (44 provided on layer 3 and above layer 51; FIG. 7).

    PNG
    media_image1.png
    268
    348
    media_image1.png
    Greyscale


Re Claim 4: Hattori anticipates claim 1 in the manner as described above.
Naito further anticipates the claimed limitation wherein an impurity concentration of the deep layer 51 is higher than an impurity concentration (p+) of the second semiconductor layer 43 (p).

Claims 1-3, 6, 7 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10418441 (“Naito”).

Re Claim 1:  Naito anticipates a semiconductor device (FIG. 33, col 33, lines 30-35) comprising:
 
a semiconductor substrate 2/10/1/9 comprising an upper surface (FIG. 33); 
a trench electrode 7 provided inside a trench 5 formed on the upper surface; and 
a trench insulating film 6 provided between the trench electrode 7 and the semiconductor substrate 2/10/1/9, wherein 
the semiconductor substrate 2/10/1/9 comprises: 
a first semiconductor layer 2 of a first conductivity type (n-), a lower end of the trench electrode 7 reaching the first semiconductor layer 2; 
3 of a second conductivity type (p) provided on a portion of the first semiconductor layer 2, and in contact with the trench insulating film 6; 
a second semiconductor layer 43 of the second conductivity type (p+) provided on the first semiconductor layer 2 2and on the deep layer 3, and in contact with the trench insulating film 6; and 
a third semiconductor layer 44 of the first conductivity type (n+) provided on the second semiconductor layer 43 above the deep layer 3 (FIG. 33).

[AltContent: textbox (First 1st direction)][AltContent: arrow]
    PNG
    media_image2.png
    481
    468
    media_image2.png
    Greyscale

  
Re Claim 2:  Naito anticipates claim 1 in the manner as described above.

Naito further anticipates the claimed limitation wherein 
7 extends along a first direction in a plane parallel to the upper surface of the semiconductor substrate 2/10/1/9, and 
a length of the third semiconductor layer 44 in the first direction is less than a length of the deep layer 3 in the first direction (FIG. 33).

Re Claim 3: Naito anticipates claim 1 in the manner as described above.

Naito further anticipates the claimed limitation wherein 
the trench electrode 7 extends along a first direction in a plane parallel to the upper surface of the semiconductor substrate 2/10/1/9, and 
a length of the third semiconductor layer 44 in the first direction is substantially equal to a length of the deep layer 3 in the first direction (FIG. 33) (e.g., portions of element 44 and element 3 can be construed to each have “…a length…” which are “substantially equal” to each other). 

Re Claim 6:  Naito anticipates claim 1 in the manner as described above. 

Naito further anticipates the claimed limitation wherein the third semiconductor layer 44 overlaps only a portion of the deep layer 3 (FIG. 33).  

Re Claim 7:  Naito anticipates claim 1 in the manner as described above.

Naito further anticipates the claimed limitation wherein the deep layer 3 and the third semiconductor layer 44 overlap only a portion of the first semiconductor layer 2 (FIG. 33).

Re Claim 12: Naito anticipates claim 1 in the manner as described above.

Naito further anticipates the claimed limitation wherein 
7 extends along a first direction in a plane parallel to the upper surface of the semiconductor substrate 2/10/1/9, and 
a length of the deep layer 3 in the first direction is substantially equal to a length of the second semiconductor layer 43 in the first direction (FIG. 33).

Re Claim 13:  Naito anticipates claim 1 in the manner as described above.

Naito further anticipates the claimed limitation wherein a portion of the first semiconductor layer 2 is not overlapped (e.g., regions beneath each trench, etc.) with the deep layer 3, the second semiconductor layer 43, and the third semiconductor layer 44 (regions beneath each trench wherein first semiconductor layer 2 is not overlapped by 3, 43, 44; FIG. 33).
[AltContent: textbox (First 1st direction)][AltContent: arrow][AltContent: textbox (No Overlapped)][AltContent: oval]
    PNG
    media_image2.png
    481
    468
    media_image2.png
    Greyscale


Re Claim 14: Naito anticipates claim 1 in the manner as described above.
 
Naito further anticipates claimed limitation wherein 7the trench electrode 7 extends along a first direction in a plane parallel to the upper surface of the semiconductor substrate 2/10/1/9, 
a plurality of deep layers 3 are provided on the first semiconductor layer 2, the plurality of deep layers 3 being spaced apart from each other along the first direction (FIG. 33), 
a plurality of second semiconductor layers 43 are provided on the first semiconductor layer 2 and the plurality of deep layers 3, the plurality of second semiconductor layers 43 being spaced apart from each other along the first direction (FIG. 33), and 
a plurality of third semiconductor layers 44 are provided on the plurality of second semiconductor layers 43 and the plurality of deep layers 3, the plurality of third semiconductor layers 43 being spaced apart from each other along the first direction, and 
in the first direction, no second semiconductor layer 43 and no third semiconductor layer 44 provided above the first semiconductor layer 2 between adjacent deep layers (FIG. 33). 

   
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naito.

Re Claim 5: Naito anticipates claim 2 in the manner as described above.

Naito further discloses the claimed limitation wherein 
a plurality of deep layers 3 are provided on the first semiconductor layer 2, and
a plurality of third semiconductor layers 44 are provided on the second semiconductor layer 43, the plurality of third semiconductor layers 44 being spaced apart from each other along the first direction, the third semiconductor layers 44 being provided above corresponding deep layers 3 along the first direction, and the deep layers 3 along the first direction;
 in the first direction, there are no third semiconductor layers 44 provided above the first semiconductor layer 2 between adjacent deep layers 3 (FIG. 33).  

Naito FIG. 33 embodiment is silent regarding the claimed limitation of the deep layers being spaced apart from each other along the first direction.

 Naito FIG. 24 shows P-layers 103 (=”deep layer”) being spaced apart from each other along the first direction.
[AltContent: textbox (First 1st direction)][AltContent: arrow]
    PNG
    media_image3.png
    373
    363
    media_image3.png
    Greyscale


33 and FIG. 24 by modifying the deep layer in Naito in order to create an embodiment having the deep layers being spaced apart from each other along the first direction because reducing the occupation ratio (col 3, lines 40-45) decreases the ON voltage (col 4, lines 25-30).    

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Mengliang et. al., “Trench gate IGBT structure with floating P region”, Journal of Semiconductors, Vol. 31, No. 2, 024003-1-024003-4, © 2010 Chinese Institute of Electronics, February 2010 (“Mengliang”).

Re Claim 8:  Naito anticipates claim 1 in the manner as described above.
Naito further anticipates wherein 
a plurality of trench electrodes 7 are provided, 
a portion between adjacent trench electrodes 7 comprises the first semiconductor layer 2, the deep layer 3, the second semiconductor layer 43, and the third semiconductor layer 44 (FIG. 33), and 

Naito is silent regarding the claimed limitation wherein a floating layer of the second conductivity type is provided on a portion other than the portion between adjacent trench electrodes.  

              Mengliang discloses wherein a floating P region (=”floating layer of the second conductivity type”) is provided on a portion (=under trench gate, Fig. 1c) other than a portion between adjacent trench electrodes. 

    PNG
    media_image4.png
    390
    768
    media_image4.png
    Greyscale



Since Naito teaches wherein, for example, “…a p-type base region may be provided in a floating state….” (col 4, lines 40-45), it would have been within the scope of one of ordinary skill before the effective filing date of the claimed invention to add a floating P region in Naito in order to create an embodiment wherein a floating layer of the second conductivity type is provided on a portion other than the portion between adjacent trench electrodes in Naito in a manner as exemplified in Mengliang because of improved breakdown voltage (abstract).      

Re Claim 9:  Naito anticipates claim 1 in the manner as described above.
Naito further anticipates wherein 
a plurality of trench electrodes 7 are provided, 
the plurality of trench electrodes 7 includes a first and a second trench electrode
the first semiconductor layer 2, the deep layer 3, the second semiconductor layer 43, and the third semiconductor 5layer 44 are in contact with the trench insulating film 6 provided around the first trench electrode 7, and 
the semiconductor device 2/10/1/9. 


    PNG
    media_image2.png
    481
    468
    media_image2.png
    Greyscale

  

Naito is silent regarding the claimed limitation wherein a floating layer of the second conductivity type is provided around the second trench electrode in contact with the trench insulating film. 

Mengliang suggests an embodiment comprising of a floating layer of a second conductivity type provided around a second trench electrode in contact with a trench insulating film (FIG. 1c).


    PNG
    media_image4.png
    390
    768
    media_image4.png
    Greyscale



Since Naito teaches wherein, for example, “…a p-type base region may be provided in a floating state….” (col 4, lines 40-45), it would have been within the scope of one of ordinary skill before the effective filing date of the claimed invention to add a floating P region in Naito in order to create an embodiment wherein a floating layer of the second conductivity type is provided around the second trench electrode in contact with the trench insulating film in Naito in a manner as exemplified in Mengliang because of improved breakdown voltage (abstract).      

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of US Patent Publication 2013/0175574 A1 (“Matsuura”).

Re Claim 10: Naito anticipates claim 1 in the manner as described above.
Naito is silent regarding the claimed limitation further comprising: 
an interlayer insulating layer provided on the semiconductor substrate; and 
a wiring layer provided on the interlayer insulating layer, wherein 


Matsuura teaches an embodiment (FIGS. 4-8, [0086]) an interlayer insulating layer 26 [0106] provided on the semiconductor substrate; and 
a wiring layer 8 [0089] provided on the interlayer insulating layer 26, wherein 
said wiring layer 8 is connected to a second semiconductor layer 15 [0103] via a contact 25 provided inside a through groove 11 [0095] penetrating said interlayer insulating layer 26 and inside a contact groove 25/11 formed in said second semiconductor layer 15. 
 


    PNG
    media_image5.png
    354
    505
    media_image5.png
    Greyscale


Since Naito suggests an embodiment having an interlayer insulating layer, wiring layer and a contact through the interlayer insulating layer and into an underlying region/layer, it would have been within the scope of one of ordinary skill before the effective filing date of the claimed invention to combine the inventions of Naito and Matsuura by adding an interlayer insulating layer, wiring layer and a contact to Naito in order to compose an embodiment comprising: an interlayer insulating layer provided on the MPEP 2144.06.  

Re Claim 11: Naito anticipates claim 1 in the manner as described above.

Naito is silent regarding the claimed limitation including:
an interlayer insulating layer provided on the semiconductor substrate; and 
a wiring layer provided on the interlayer insulating layer, wherein 
6the wiring layer is connected to the second semiconductor layer via a contact provided inside a through groove penetrating the interlayer insulating layer, and 
a position of a lower end of the contact and a position of an opening of the trench are substantially equal in a direction orthogonal to the upper surface. 

Matsuura teaches an embodiment (FIGS. 4-8, [0086]) having 
an interlayer insulating layer 26 [0106] provided on the semiconductor substrate; and 
a wiring layer 8 [0089] provided on the interlayer insulating layer 26, wherein 
6the wiring layer 8 is connected to the second semiconductor layer via a contact 25 provided inside a through groove 11 [0095] penetrating the interlayer insulating layer 26, and 
a position of a lower end of the contact 25 and a position of an opening of the trench 21q are substantially equal in a direction orthogonal to the upper surface (FIG. 33). 


    PNG
    media_image5.png
    354
    505
    media_image5.png
    Greyscale


Since Naito suggests an embodiment having an interlayer insulating layer, wiring layer and a contact through the interlayer insulating layer and into an underlying region/layer, it would have been within the scope of one of ordinary skill before the effective filing date of the claimed invention to combine the inventions of Naito and Matsuura by adding an interlayer insulating layer, wiring layer and a contact to Naito in order to compose an embodiment comprising: an interlayer insulating layer provided on the semiconductor substrate; and a wiring layer provided on the interlayer insulating layer, wherein the wiring layer is connected to the second semiconductor layer via a contact provided inside a through groove penetrating the interlayer insulating layer and inside a contact groove formed in the second semiconductor layer in a manner as illustrated in Matsuura because art recognized equivalence for the same purpose provides the rationale and motivation to modify and combine MPEP 2144.06.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charles N. Ausar-El/
Examiner
Art Unit 2819

3/18/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819